Case 1:17-cr-00357-CCB Document 92 Filed 02/05/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DAVID KENDALL RAHIM
Crim. No. CCB-17-0357
v. Civ. No. CCB-19-0957

UNITED STATES OF AMERICA

%* & * iF

NOTICE OF DISMISSAL OF 28 U.S.C. § 2255 MOTION
Petitioner, David Kendall Rahim, through undersigned counsel, James Wyda, Federal
Public Defender, and Paresh S. Patel, Assistant Federal Public Defender, hereby dismisses under
Fed. R. Civ. P. 41(a)(1) his previously filed 28 U.S.C. § 2255 motion to vacate sentence, ECF No.

84, filed on his behalf by the Office of the Federal Public Defender.

Respectfully submitted,

JAMES WYDA
Federal Public Defender

/s/
PARESH S. PATEL
Assistant Federal Public Defender
6411 Ivy Lane, Ste. 710
Greenbelt, Maryland 20770
(301) 344-0600

(Da-2£ MW — 6324 03.
[NAME, Reg. No.]
Petitioner

 
